Title: From John Adams to Benjamin Rush, 26 May 1812
From: Adams, John
To: Rush, Benjamin



Friend of 1774 and 1812
Quincy May 26. 1812

I am Such a miser that I cannot Suffer a Letter of yours to remain a day unanswered, because my answer procures me an Interest of eight per cent a month. I Should have Said Such a Shaver for that is now the technical term and Signifies more than Miser.
I Shall mind no order. You hope the new President, if there Should be one will Send back your Son, and I hope he will call home mine. We had flattered ourselves with hopes that We Should See him in the Fall: but this morning a Letter of the 4th of march informs Us that he expects to remain another Winter in the north, news which pierced his mothers heart and produced a pathetic exclamation that tortured mine beyond all expression “I Shall See him no more.” Gracious Heaven! avert the omen and defeat the Prophecy!
If New Jersey and Philadelphia, Pensilvania I mean, become disaffected, Maryland will follow: for in that State the balance at the last Election were very nearly on an equipoise. The Government must all come then from beyond the Potomac. How much Wisdom and how much Energy will there be in such a Government?
I know so little of the World, that, far from knowing the high Standing of Stephen Gerard as a Democrat, I am not certain I ever heard his name. Is he a Frenchman? a relation of the quondam Minister from France?
The thousand Houses in Philadelphia, will utter groans in the night and all day long from their empty Walls against the late and present Administrations of the Government. How far they will be heard you know best.
Men are at War with each other, and against all living Creatures. Beasts Birds Fishes and Insects are at War with each other and with all other Species. It is a militant State and a militant Planet. All Animals take more pleasure in fighting than in eating. The Pleasures of existence are not diminished by it. Since it is the destiny of our Globe and our Rank in the Universe, why Should a Philosopher repine? Storms Earthquakes, Famines Pestilences, Georges, Napoleons are but light afflictions and only for a moment. There is Philosophy for you! And the only Philosophy that can make men happy or can keep them So  Nil admirari prope res est una, Numici Solaque quæ possit facere et Servare beatum. There’s philosophical Poetry for you: which every Schoolboy knows and believes as much as you, or I. “Colonel Duane it Seems was mistaken; and I am very Sorry for it. You and I respect and Esteem and love Langdon; but We both know that he is no comparison to Gerry in Talents, Education or Information. No Man exceeds Gerry in Attachment to the Constitution or Administration. No Man has more Ardor for Supporting the Independence and Rights of his Country. No Man understands better the Controversies in which We are involved with France and England, and No Man presides with more calmness, patience and Dignity in Counsel, in the Legislature, and in the Executive Seat. Besides Langdon is rich. Gerry has Sacrificed like all the active Patriots of the revolution his Fortune Family Time and Prospects. He is moreover Several Years younger in Age, though older in public Service.”
It is indeed reported here that Mr Langdon will decline: but I own, it is So unusual for an Old Man to resist the combined Temptations of Salary Dignity and Fame, that I doubt. But, if he Should Mr Gerry ought not to have been Subjected to the Remark of the Multitude, that Langdon was preferred to him. It is one more of the egregious blunders of the present Congress, I am So weary of it, that I regret it has another Winter to Serve. I am almost of John Randolphs opinion that no Change can be for the worse. Yet if a federal Administration should come in they would do no better; perhaps, and indeed I fear Still worse.
The Sketch that I have given of all the Republicks of the World is but an History of our own. I called it, “A Boudoir” in which dear Country might See and contemplate her own face & figure in every posture.
Yours Ut Olim

John Adams.
